UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-4536



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RONILDO ALGERIA HASKINS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
District Judge. (CR-04-162)


Submitted:   January 6, 2006             Decided:   February 10, 2006


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Gregory Davis,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Michael Francis Joseph, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Ronildo Algeria Haskins appeals his conviction on one

count of possession with intent to distribute 53.6 grams of crack

cocaine, one count of possession with intent to distribute 310.6

grams of marijuana, both in violation of 21 U.S.C. § 841 (2000),

and   one   count       of   possession     of    a    firearm    after    having    been

convicted     of    a    crime      punishable        by   more   than    one   year    of

imprisonment, in violation of 18 U.S.C. § 922(g) (2000), and the

240-month sentence imposed by the district court.                          We affirm.

             On appeal, counsel filed an Anders1 brief in which he

states    that     there     are    no   meritorious       issues   for    appeal,     but

suggests that the district court erred in denying Haskins’s motion

for judgment of acquittal because the evidence was insufficient to

sustain     the    jury’s     verdict,     and    that      Haskins’s     sentence     was

unreasonable in light of United States v. Booker, 543 U.S. 220

(2005).      In a pro se supplemental brief, Haskins essentially

repeats the arguments raised by counsel.

             Haskins first argues that the district court erred in

denying his motion for judgment of acquittal because the evidence

was insufficient to support the jury’s verdict.                     A jury’s verdict

must be upheld on appeal if there is substantial evidence in the

record to support it.              Glasser v. United States, 315 U.S. 60, 80

(1942).      In determining whether the evidence in the record is


      1
       Anders v. California, 386 U.S. 738 (1967).

                                          - 2 -
substantial, we view the evidence in the light most favorable to

the government, and inquire whether there is evidence that a

reasonable finder of fact could accept as adequate and sufficient

to support a conclusion of a defendant’s guilt beyond a reasonable

doubt.    United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996)

(en banc).     In evaluating the sufficiency of the evidence, we do

not review the credibility of the witnesses and assume that the

jury resolved all contradictions in the testimony in favor of the

government.    United States v. Romer, 148 F.3d 359, 364 (4th Cir.

1998).    Our review of the record leads us to conclude that the

evidence was sufficient to support the jury’s verdict on each count

of conviction.

           Haskins also asserts that his sentence is unreasonable

because his offense level was enhanced for obstruction of justice

based upon his instruction to a witness to give false testimony

about where he resided and how much time he spent at her apartment.

Haskins    argues   that   the     enhancement    was    improper    because

obstruction of justice was not alleged in the indictment or found

by the jury.     “Consistent with the remedial scheme set forth in

Booker, a district court shall first calculate (after making the

appropriate    findings    of    fact)   the   range    prescribed   by   the

guidelines.”    United States v. Hughes, 401 F.3d 540, 546 (4th Cir.




                                    - 3 -
2005).       Because Haskins was sentenced post-Booker, the district

court first calculated his Guideline2 range.

               The Guidelines provide for a two-level enhancement for

obstruction of justice if “the defendant willfully obstructed or

impeded, or attempted to obstruct or impede, the administration of

justice during the course of the investigation, prosecution, or

sentencing of the instant offense of conviction.”                  USSG § 3C1.1.

The commentary to the obstruction Guidelines includes unlawfully

influencing a witness and suborning, or attempting to suborn,

perjury.       USSG § 3C1.1, comment. (n.4).         Factual findings by the

district court at sentencing, including those necessary for the

imposition of an obstruction enhancement, are reviewed for clear

error.      United States v. Kiulin, 360 F.3d 456, 460 (4th Cir. 2004).

We have reviewed the testimony in this case and conclude that the

enhancement for obstruction of justice was appropriately imposed.

               After calculating the appropriate Guideline range, the

district court must then consider the range in conjunction with

other       relevant   factors   under   the    Guidelines   and    18   U.S.C.A.

§ 3553(a) and impose a sentence.               If a court imposes a sentence

outside the Guideline range, the court must state its reasons for

doing so.       Hughes, 401 F.3d at 546.        The sentence must be “within

the statutorily prescribed range and . . . reasonable.”                   Id. at

546-47 (citations omitted).          Haskins’s convictions of possession


        2
         U.S. Sentencing Guidelines Manual (USSG) (2004).

                                     - 4 -
with   intent    to     distribute    crack     cocaine      and    marijuana      and

possession of a firearm by a convicted felon exposed him to a

statutory maximum sentence of life imprisonment.                         21 U.S.C.A.

§ 841(b)(1)(A) (West 1999 & Supp. 2005).

            In this case the district court calculated the Guideline

range, but appropriately treated the Guidelines as advisory.                       The

court sentenced Haskins only after considering the sentencing

Guidelines and the § 3553(a) factors, as instructed by Booker.

Because    the   court    imposed     a   sentence    within       the    applicable

Guideline range and that sentence is well within the statutory

maximum,    we   conclude      that    the     sentence      of    240    months    of

imprisonment is reasonable.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.    We therefore affirm Haskins’s conviction and sentence.

This court requires that counsel inform Haskins, in writing, of the

right to petition the Supreme Court of the United States for

further review.       If Haskins requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may   move    in   this    court    for   leave    to    withdraw       from

representation.       Counsel’s motion must state that a copy thereof

was served on Haskins.




                                       - 5 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 6 -